WILLARD, District Judge.
A statement of the facts in this case is all that is necessary to show that there is no merit in this petition.
In December, Abell, the bankrupt, executed and delivered to the respondent, the Citizens' Bank of Macon, Mo., a note for $9,800 and a chattel mortgage to secure it. The mortgage covered the entire stock of merchandise then in Abell’s store at Macon. There was an understanding between Abell and the officers of the hank that the mortgage should not he filed, and it was not filed until January 16, 1911. On that day the hank attempted to take possession of the property. Abell was adjudicated a bankrupt, apparently on June 19, 1911. When the petition for the adjudication was filed does not appear.
Prior to the first meeting of the creditors the bank voluntarily relinquished all claims it may have had under the mortgage, and voluntarily turned the property named in the mortgage over to the trustee in bankruptcy. At the first meeting of the creditors it presented a claim, as an unsecured creditor, for $19,208.58, which claim was allowed. In this sum was included the note of $9,800 secured by the chattel mortgage. A dividend having been declared, Lacy, the trustee, filed a petition, alleging that all of the creditors who had proved claims became such creditors between the date of the mortgage and the date of its filing, and asked that the hank be barred from claiming any of the proceeds of the mortgaged goods until these creditors had been paid in full. This petition was denied by the referee. His order was affirmed by the court, and Lacy, the trustee, has presented to this court this petition to review.
It is difficult to see how any support for the trustee’s position can be found in the cases cited by his counsel. In re Bothe, 173 Fed. 597, 97 C. C. A. 547; In re Wade (D. C.) 185 Fed. 664.
The petition to revise is dismissed.